Citation Nr: 9906153	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include anxiety neurosis, panic disorder with 
agoraphobia, dysthymia and a personality disorder.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to July 
1967.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1995 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In the VA Form 9 Appeal to the Board of Veterans' Appeals 
submitted in April 1996, the appellant included a claim for 
service connection for tinnitus.  In February 1998 the RO 
denied service connection for tinnitus. The veteran did not 
enter a notice of disagreement with the RO.  The Board does 
not have jurisdiction over this claim.  The RO has done all 
that is to be done by the RO at this time.  


REMAND

This appeal is based on the denial of service connection for 
a psychiatric disability and bilateral hearing loss 
disability.

Service medical records indicated that the appellant was 
administratively discharged due to a diagnosis of an 
emotionally unstable personality manifested by an emotional 
overreaction to the demands of military service.  The 
disability existed prior to entry, was not aggravated by 
service and was not incurred in line of duty.  A full 
evaluation by the Medical Board is of record.

A VA examination was conducted in July 1995.  The examiner 
indicated that no medical records, claims folder or service 
records were available and all information was obtained from 
the appellant.  Panic disorder with agoraphobia and a 
dysthymic disorder were diagnosed.  The examiner stated: "It 
would be interesting to review his service records to see if 
these hospitalizations at either the Naval Hospital at Camp 
Pendelton or the Long Beach Naval Hospital were related to 
his history of panic disorder given to me by the patient 
today that apparently began while he was in the Navy."  
These service medical records are contained in the claims 
folder.  

The appellant indicated during his Travel Board hearing in 
December 1998 that he was currently receiving psychiatric 
treatment under the private care of a Dr. Steve Charles.

The State of California Worker's Compensation Appeals Board 
records from August 1995 indicated that a claim for a 
psychiatric injury on March 10, 1995 was withdrawn as part of 
a settlement agreement.  The Order Approving Compromise and 
Release appears to be based in part on medical reports that 
are not of record.

The hearing that was conducted by the Board Member was 
without the benefit of the claims file.  Therefore, I was 
unable to provide certain due process notification regarding 
the need to submit evidence of a well-grounded claim for 
service connection.

The RO rating decision noted that dysthymic disorder with 
panic disorder was a constitutional/developmental 
abnormality.  Decisions must be supported by the record.

Accordingly, this case is REMANDED for the following:

1.  The RO must prepare a rating decision 
that supports the conclusion that 
dysthymic disorder with panic disorder is 
a constitutional/developmental 
abnormality.  The decision must be 
supported by evidence.  If there is no 
support for the prior decision, an 
amended rating decision should be 
prepared that reflects the facts, law and 
regulations.  Regardless, the rating 
decision should address all identified 
diagnoses.  

2.  The RO should return the file to the 
VA examiner.  The examiner must be 
afforded the opportunity to review the 
claims folder prior to the examination 
with particular attention to the Medical 
Board report in service, and should make 
note on the report that the claims folder 
was reviewed.  The examiner should 
address the following inquiries of the 
Board:

a) What is the current psychiatric 
diagnosis, if any?

b) After review of the report of the 
inservice Medical Board in 1967, is there 
any basis to believe that any current 
psychiatric diagnosis had its onset in 
service?

3.  The appellant is informed that he has 
a duty to submit evidence of a well 
grounded claim for service connection for 
a psychiatric disorder and hearing loss 
disability.  If he has evidence that 
attributes a current disability to 
service, that evidence must be submitted.

4.  The RO should contact the appellant 
and obtain any available treatment 
records pertaining to treatment for any 
psychiatric conditions.  Particular 
attention should be paid to alleged 
treatment by Dr. Steve Charles.

5.  The RO should obtain any available 
records pertaining to a 1995 Worker's 
Compensation claim in the State of 
California, particularly any medical 
reports on file pertaining to a claim for 
a psychiatric injury on March 10, 1995.

6.  The RO should obtain any available 
employment records from Nestle's Beverage 
between the years of the appellant's 
employment there, 1972-1994, with 
specific attention paid to employee 
health evaluations and any hearing 
examinations.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 5 -


